Citation Nr: 1754591	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  13-30 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.   Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

2.   Entitlement to service connection for hypertension.

3.   Entitlement to service connection for a lung disorder, to include asthma, emphysema, and pulmonary embolisms (claimed as blood clots).

4.   Entitlement to service connection for a skin disability (claimed as skin cancer).

5.   Entitlement to service connection for a muscle condition, manifested by weakness.

6.   Entitlement to service connection for peripheral neuropathy of the right and left lower extremities.

7.   Entitlement to service connection for blood clots in the bilateral legs.

8.   Entitlement to service connection for sleep apnea.

9.   Entitlement to service connection for chronic kidney disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1966 to November 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This matter was previously before the Board in June 2015 and was remanded at that time so that outstanding treatment records could be obtained; to include an October 2013 Agent Orange Registry Examination. The review of the claims file reveals that those records were obtained.

The Veteran's skin disability claim has been claimed by the Veteran, and adjudicated, as one for skin cancer.  However, the evidence of record demonstrates that the Veteran has been diagnosed with another skin disability, specifically keratosis.  Similarly, although the Veteran claimed entitlement to service connection for blood clots of the lungs, the evidence demonstrates that the Veteran has more than one lung disability, to include asthma, emphysema and pulmonary embolisms.  The Board will therefore expand the Veteran's claims to include consideration as to whether service-connection may be warranted for any skin or lung disability.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009).
The issues of entitlement to service connection for peripheral neuropathy; hypertension; a lung disorder; a skin disorder; blood clots in the bilateral legs; sleep apnea; and chronic kidney disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Entitlement to service connection for hypertension was last denied by the RO in a September 2011 rating decision; the Veteran did not complete a timely substantive appeal.

2. The evidence submitted since the September 2011 rating decision, pertinent to the claim for service connection for hypertension was not previously submitted, relates to an unestablished fact necessary to substantiate the claim; and is not cumulative or redundant.

3. The record evidence shows no diagnosis of a muscle disorder which could be attributed to active service.


CONCLUSIONS OF LAW

1. The September 2011 rating decision that denied entitlement to service connection for hypertension is final. 38 U.S.C.A. §§ 5109A, 7105 (West 2015); 38 C.F.R. §§ 3.105(a), 3.156, 20.1103 (2016). 

2. The evidence received since the September 2011 rating decision is new and material, and the Veteran's claim for service connection for hypertension is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2015); 38 C.F.R. § 3.156(a) (2016).

3. The criteria for entitlement to service connection for a muscle disorder have not been met. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 4.9, 3.102, 3.159, 3.303, 3.310.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that with regard to the claims decided herein, neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

New and Material Evidence

The Veteran seeks to reopen his previously denied claim for entitlement to service connection for hypertension.

Notwithstanding determination by the RO that new and material evidence has or has not been received to reopen the Veteran's claim, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence. See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).

The record reflects that a claim for service connection for hypertension was last denied in a rating decision of September 2011. The Veteran did not complete a timely appeal and subsequently the September 2011 rating decision became final. Evans v. Brown, 9 Vet. App. 273, 285 (1996). As such, the Veteran's claim for service connection may only be opened if new and material evidence is submitted.

The evidence received since the September 2011 rating decision consists of statements indicating that he believes his hypertension was caused by exposure to herbicides during service.  A review of the record reveals that in October 2013, the Veteran underwent an Agent Orange registry evaluation due to his herbicide exposure, and he underwent a hypertension examination in January 2016.  He is presumed to have been exposed to herbicides during his period of service in Vietnam.

Based on a review of this new evidence, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claim for service connection for hypertension is reopened.

Service Connection - Muscle Disorder

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service. 38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2016). Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service. Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992). 
Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim. In Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions. 38 C.F.R. § 4.1. See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991). The presence of a mere symptom alone, absent evidence of a diagnosed medical pathology or other identifiable underlying malady or condition that causes the symptom, does not qualify as disability for which service connection is available. See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

The Veteran seeks entitlement to service connection for a muscle disorder, manifested by weakness.

The Veteran's service treatment records document that he complained of feeling weak in September 1973. Myalgia was noted.

VA treatment records from March 2012 show that the Veteran was evaluated for proximal lower extremity weakness. The Veteran reported having difficult rising from a sitting position and that his weakness somewhat limited his mobility. The examiner noted that an EMG assessment was negative for myopathy or a diffuse neuropathic process and laboratory values also came back normal. The Veteran had full strength on examination. The examiner stated: "in light of his history, examination findings and his EMG, we are not compelled to further evaluate this patient's subjective weakness." 

VA treatment records from October 2014 show that the Veteran was seen again for complaints of right sided weakness. An MRI of the brain showed ischemic changes in the periventricular white matter, basal ganglia infarcts, and an infarct at the left genu of the internal capsule. 

A January 2016 VA examiner noted that the Veteran had decreased in pin to the entire right upper extremity and the entire right lower extremity consequent to a cerebral vascular accident (CVA) occurring in 2008.  

On VA examination in January 2016 the examiner opined that the Veteran did not have a current muscle disorder.  Rather, the examiner noted that the Veteran's prior history of myalgia was due to medication, which was discontinued.  In 2006, the Veteran was placed on Crestor, without further problem with myalgia.  The January 2016 VA examiner acknowledged complaints of left and right sided weakness in 2008 and 2009, but noted the presence of small vessel ischemic disease within the white matter of the Veteran's brain, and reports of pain, numbness and tingling to his legs following his stroke in 2008.

Based on the evidence of record, to include that set forth above, the Board finds that the evidence does not show that the Veteran had a current muscle disorder causing the Veteran's weakness, or that such has been present during the appeal period.  The Board finds the January 2016 VA examiner's opinion that there is no current muscle disorder highly probative as the examiner consider the Veteran's lay statements, his medical history, and conducted objective testing.  To the extent the Veteran's left and right sided weakness has been attributed to his 2008 CVA, service-connection for such disability was denied by the RO in an unappealed September 2011 rating decision.  

The Board acknowledges the Veteran's statements regarding his muscle weakness and does not dispute that he experiences muscle weakness during the appeal period, as it is documented in the Veteran's VA treatment records. The Board additionally recognizes the holding in McClain that the requirement of a current disability may be met by evidence of symptomatology. See McClain v. Nicholson, 21 Vet. App. 319 (2007). However, the VA examiner acknowledged that the Veteran experienced muscle weakness and stated that based on objective testing, the Veteran did not have a current muscle disorder. In essence, the examiner found that there was no objective evidence to support that the symptoms of muscle weakness represented a muscle disorder. Thus, the Board finds that the Veteran's subjective statements are outweighed by the probative medical evidence of record. 

Because a muscle disorder was not established at any point during the appeal period, there can be no valid claim, and service connection must be denied. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension; to this extent, the appeal is granted.

Entitlement to service connection for a muscle disorder, manifested by weakness is denied.


REMAND

On VA examination in January 2016, the examiner opined that the Veteran did not have a peripheral nerve disorder and therefore it was less likely than not that he had acquired peripheral neuropathy as a consequence of military service.  However, within the same report, the examiner responded "yes" when asked whether the Veteran's symptoms were attributable to any peripheral nerve conditions.  A prior February 2012 EMG neurology consult indicates that the Veteran had an abnormal study; the examiner specifically noted that there was electrodiagnostic evidence of a chronic, right common peroneal mononeuropathy distal to innervation of the short head of biceps femoris muscle, and without ongoing motor axonal denervation.  VA treatment records from November 2015 also show a history of neuropathy.  Given this discrepancies of record pertaining to the Veteran's current diagnosis, if any, the Board believes an addendum is necessary to opine as to whether a current disability exists, and if so, whether it is related to service.  

The evidence additionally establishes that the Veteran had current diagnoses of: hypertension, a skin disability (keratosis), asthma, emphysema, pulmonary embolisms, deep vein thrombosis, obstructive sleep apnea, and chronic kidney disease.

The Veteran contends that these conditions are a result of his in-service exposure to herbicides. His exposure to herbicides is conceded as his DD 214 establishes that he had boots on ground service at the Da Nang Air Base in Vietnam from January 1966 to November 1973; that is, he had active duty air service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.

None of the Veteran's claimed disabilities are recognized as a disease presumptively associated with herbicide exposure.  However, despite the presumptive regulations, a claimant may establish service connection based on exposure to Agent Orange with proof of actual direct causation. See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

With regard to hypertension specifically, the Board notes that although the evidence of an association between hypertension and herbicides has been found insufficient to warrant a presumption of service connection, VA has recognized that there is limited or suggestive evidence of an association between hypertension and Agent Orange exposure. See Determinations Concerning Illnesses Discussed in National Academy of Sciences (NAS) Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308, 20309-10 (Apr. 11, 2014). These findings of "limited or suggestive evidence of an association" between hypertension and herbicide exposure are at least sufficient to satisfy the "low threshold" of whether the Veteran's hypertension may be related to service to warrant obtaining a VA medical opinion. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With regard to the Veteran's diagnosed skin disorder, in addition to asserting his disability is due to in-service herbicide exposure, the Veteran has also suggested his disability could be due to in-service sun damage while working on the flight line in Da Nang.  The January 2016 VA examiner did not consider this evidence, and as a result an addendum opinion is necessary.

With respect to asthma, the January 2016 VA examiner opined that it is less likely than not that the Veteran's asthma is related to service as there were no complaints of asthma until 2012, approximately 39 years post-service.  Pertinently however, the Veteran reported asthma on his May 31, 1973 Report of Medical History, and page two of the report reflects treatment for asthma in March 1972 with epinephrine and "sus-phrine."  On remand the examiner should specifically address the Veteran's in-service complaints of asthma.

Finally, given the Veteran's Vietnam service, the Board finds that addendum opinions should be obtained to address whether there is any direct causal relationship between any of the Veteran's other noted disabilities and his presumed exposure to herbicides.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the January 2016 
examiner, if available, or another appropriate clinician or clinicians.  The contents of the claims file to include a copy of this REMAND must be made available. The need for an additional examination is left to the discretion of the examiner. 

After reviewing the claims file, the clinician is asked to respond to each of the following:

(A)  Does the Veteran have a peripheral neuropathy disability affecting his lower extremities.  The examiner should reconcile findings from the January 2016 examination report, noting no current disability exists, but within the same report acknowledging the presence of symptoms attributable to a peripheral neuropathy condition.  If no diagnosis is identified, the examiner should also reconcile this finding with the February 2012 EMG neurology consult, referenced above, showing electrodiagnostic evidence of a chronic, right common peroneal mononeuropathy distal to innervation of the short head of biceps femoris muscle.  

If the Veteran has a peripheral neuropathy disability, or had a disability during the appeal period (from 2012 on) that has resolved, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset in, or is otherwise related to service, to specifically include in-service herbicide exposure. 

(B) Is it at least as likely as not that the Veteran has hypertension that had its onset in, or is otherwise related to his period of service, to specifically include in-service herbicide exposure?  The examiner should consider and comment upon the findings pertinent to hypertension in the NAS study, referenced above, entitled Veterans and Agent Orange: Update 2012.

(C)  Is it at least as likely as not that the Veteran has a skin disability that had its onset in, or is otherwise related to his period of service, to specifically include in-service herbicide exposure, and/or in-service sun exposure?
 
(D)  Is it at least as likely as not that the Veteran has as lung disability, to include asthma, emphysema and pulmonary embolisms, that had its onset in, or is otherwise related to his period of service, to specifically include in-service exposure to herbicides?  In particular, with respect to asthma, the examiner should consider and comment upon the Veteran's May 31, 1973 in-service Report of Medical History, where the Veteran noted a history of asthma, and treatment in March 1972 with epinephrine and sus-phrine is documented. 

(E)  Is it at least as likely as not that the Veteran's sleep apnea had its onset in, or is otherwise related to service, to specifically include in-service exposure to herbicides?

(F)  Is it at least as likely as not that the Veteran's deep vein thrombosis, or any other disability manifesting in blood clots of the legs, had its onset in, or is otherwise related to his period of service, to specifically include in-service exposure to herbicides?

(G)  Is it at least as likely as not that the Veteran's chronic kidney disease had its onset in, or is otherwise related to his period of service, to specifically include in-service exposure to herbicides?

A full and complete rationale is required for any opinion provided. The examiner is advised that the Veteran is presumed exposed to herbicides due to his service in Vietnam. 

The examiner is reminded that simply because a disability is not on the list of disorders VA presumes to be related to herbicide exposure may not serve as the sole basis for a negative nexus opinion.

	2.  Then, readjudicate the Veteran's appeal. If the claims remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


